Citation Nr: 0834335	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  98-102 27A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 
29, 2005, for an increased disability evaluation of 30 
percent for Pellegrine Stieda disease of the left knee with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and August 2006 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Montgomery, Alabama, denying the veteran's 
claim of service connection for PTSD and denying the 
veteran's claim of entitlement to an earlier effective date 
for his 30 percent disability evaluation for his left knee 
disability, respectively.  In August 2002, the Board remanded 
the issue of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  PTSD was not incurred as a result of the veteran's 
military service, as the evidence of record does not 
corroborate the veteran's alleged in-service stressors.  

2.  In a May 2003 rating decision, the RO denied the 
veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent for the residuals of a left knee injury.  

3.  The veteran has not asserted that the May 2003 decision 
that denied his claim of entitlement to an increased 
evaluation for the residuals of his left knee injury was 
based on clear and unmistakable error.  

4.  The veteran did not again seek an increased disability 
evaluation for his left knee injury until September 29, 2005, 
when he filed a claim seeking an increased disability 
evaluation with VA.  

5.  There is no medical evidence showing that the veteran's 
service-connected residuals of a left knee injury warranted a 
disability evaluation in excess of 10 percent at any time 
during the year prior to September 29, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

2.  An effective date earlier than September 29, 2005 for the 
award of a 30 percent disability evaluation for a left knee 
injury is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the unfavorable rating decision that is 
the basis of this appeal was already decided prior to the 
enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
rating decision, the RO did not err in not providing such 
notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The duty to notify was later satisfied by way of letters sent 
to the veteran in February 2003, May 2003, March 2004 and 
March 2006 that fully addressed all notice elements.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Finally, the March 2006 letter 
included the Dingess requirements, providing the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  Even 
though the veteran was not provided with the Dingess 
requirements until after the initial adjudication of this 
claim, the claim was subsequently readjudicated, no prejudice 
has been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In any event, because the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman, 19 
Vet. App. 473 (2006). 

With regard to the veteran's claim of entitlement to an 
earlier effective date, the duty to notify was satisfied by 
way of a letter sent to the veteran in March 2006 that fully 
addressed all notice elements, and was sent prior to the 
initial unfavorable decision on this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter also included the Dingess requirements.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, VA examination was provided for the veteran's 
left knee but not for his PTSD.  However, no examination  is 
necessary in order to adjudicate the claim of entitlement to 
service connection for PTSD because there is no evidence to 
satisfy the second and third McLendon criteria outlined 
above.  No specific information relating to the veteran's in-
service stressors has been received by VA, and as such, no 
in-service event, injury or disease has been established.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
stressor to establish service connection for a PTSD claim 
cannot be met upon additional examination.  The veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations for his left knee in June 2000 and May 2006 and 
VA has obtained these records.  VA has also obtained the 
records of the veteran's outpatient treatment with VA, as 
well as the records of the veteran's VA psychiatric treatment 
records.  Significantly, neither the appellant nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations - Service Connection for PTSD 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

Finally, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Facts and Analysis 

The veteran contends that he is entitled to service 
connection for PTSD.  According to correspondence received by 
VA in May 1998, the veteran reported that while he was 
serving in the Republic of Vietnam, he witnessed gunfire and 
bombings, helped with the dead and wounded, and ran from a 
missile attack while on duty in the mess hall.  However, 
after repeated attempts to acquire additional information 
about the veteran's alleged in-service stressors, the veteran 
has failed to supply sufficient details to permit 
verification.  

As noted above, if there is no combat experience, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 9 Vet. App. at 166.  The evidence of record in this 
case does not indicate that the veteran had any combat 
experience.  According to the veteran's DD-214, his military 
occupational specialty (MOS) was cook.  Further, a review of 
the veteran's service medical records and personnel records 
are silent as to any combat participation.  Finally, while 
the Board recognizes the receipt of the Bronze Star Medal and 
the Army Commendation Medal for meritorious achievement, none 
of the veteran's awards and honors are indicative of combat 
experience.  Therefore, the Board must conclude that the 
veteran was not engaged in combat during his tour of duty in 
the Republic of Vietnam.  

Since the veteran does not have combat experience, 
independent evidence must be submitted to support the 
veteran's claimed in-service stressors.  Id.  However, the 
only evidence submitted by the veteran in support of his 
alleged stressors since filing his claim is the May 1998 
letter referenced above.  The veteran provided no approximate 
dates in this communication, aside from saying he was in 
Vietnam from 1970 - 1971.  

In November 1998, VA sent a letter to the veteran, informing 
him that the information he provided about his stressors was 
insufficient for verification purposes.  The veteran was 
specifically told in this letter that he must provide 
specific dates of the combat and events he alleged caused his 
PTSD.  However, no additional information relating to the 
veteran's in-service stressors was provided by the veteran in 
response to this letter.  Subsequently, the RO denied the 
veteran's claim in a February 1999 rating decision.  

In response to the February 1999 rating decision, the veteran 
submitted a letter dated September 1999 from the Vet Center.  
This letter contained a conclusion that the veteran suffered 
from PTSD due to his experiences in Vietnam.  The veteran 
also submitted letters from various family members describing 
how the veteran had changed after his experiences in Vietnam.  
However, the veteran did not submit any information relating 
to his claimed in-service stressors - only information meant 
to establish he had PTSD.  As such, the RO again denied the 
veteran's claim of entitlement to service connection for PTSD 
in an October 1999 rating decision.  

Since the October 1999 decision, the veteran has failed to 
submit any information supporting his alleged in-service 
stressors.  A request for more specific information, along 
with a PTSD questionnaire, was sent to the veteran in March 
2004.  However, this request again went unanswered by the 
veteran.  VA obtained the veteran's personnel records in an 
attempt to verify his stressors without the requested 
information.  Review of the veteran's personnel records, 
however, failed to reveal any information supporting the 
veteran's alleged stressors or suggesting that the veteran 
was involved in any combat while serving in Vietnam.  

Again, the veteran did submit documentation proving that he 
received the Bronze Star Medal and the Army Commendation 
Medal for his meritorious service in Vietnam.  While it is a 
very great honor to be the recipient of such awards, they do 
not establish that the veteran was involved in combat during 
his service.  Further, they do not provide support for the 
veteran's alleged in-service stressors.  As such, the Board 
concludes that there is no corroborating evidence supporting 
the veteran's alleged in-service stressors, and as such, a 
grant of service connection cannot be made.  

The Board recognizes that the veteran has received a number 
of diagnoses for PTSD during his post-service medical 
treatment with VA.  In September1999, VA received a letter 
from the Vet Center, indicating that the veteran was 
exhibiting serious PTSD symptoms related to his service in 
Vietnam.  Likewise, there is evidence that the veteran 
attended a seven-week PTSD program with VA from January 2006 
to March 2006.  According to the March 2006 summary of the 
veteran's treatment during this program, the veteran indeed 
suffers from PTSD.

However, a medical opinion diagnosing PTSD is not enough to 
verify the occurrence of the veteran's in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  As previously 
mentioned, a grant of service connection for PTSD requires 
both medical evidence diagnosing PTSD and credible supporting 
evidence that the veteran's claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  Therefore, while 
the Board is sympathetic to the veteran's claim, until 
specific information regarding the veteran's claimed in-
service stressors is received by VA, the criteria for 
entitlement to service connection for PTSD cannot be met.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for PTSD must be denied.

Relevant Laws and Regulations - Earlier Effective Date

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to the effective date of an award of increased 
compensation is that the effective date of an award "shall 
not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of the claim.  If the increase occurred 
after the date of the claim, the effective date is the date 
of the increase.  38 U.S.C.A. 5110(b)(2); Dalton v. 
Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).  

Facts and Analysis

The record reflects that the veteran was originally granted 
service connection for a left knee injury in a July 1971 
rating decision.  A disability evaluation of 10 percent was 
assigned, effective as of April 5, 1971.  The veteran filed a 
claim for an increased disability evaluation in January 1997.  
This claim was denied in a June 1997 rating decision, and the 
veteran filed a notice of disagreement in May 1998 and an 
appeal to the Board (Form 9) in July 1998.  The Board issued 
a decision in August 2002 denying the veteran's claim for an 
increased disability evaluation.  

The veteran then filed a new claim for an increased 
disability evaluation with the RO in April 2003.  The RO 
subsequently issued a rating decision in May 2003 denying the 
veteran's claim for an increased disability evaluation.  The 
veteran did not appeal this decision, and it is therefore 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  VA did 
receive an NOD from the veteran in May 2003, but the veteran 
was very specific in this letter to only disagree with the 
decisions on his claims of service connection for 
hypertension, arthritis, and high cholesterol due to exposure 
to Agent Orange.  The veteran did not disagree with the 
decision as it related to his claim for an increased 
disability evaluation for his left knee.  See, Jarvis v. 
West, 12 Vet. App. 559 (1999); Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000) (holding that a narrow or specific NOD may 
limit jurisdiction to specific elements). 

On September 29, 2005, VA received a new claim from the 
veteran seeking an increased disability evaluation for his 
left knee.  A careful review of the record fails to disclose 
that the veteran filed either a formal or an informal claim 
prior to September 29, 2005.  In an August 2006 rating 
decision, the RO increased the disability evaluation from 10 
percent to 30 percent, effective September 29, 2005 - the 
date VA received the veteran's claim.  

As previously noted, the date of award "shall not be earlier 
than the date of receipt of the application thereof."  
38 U.S.C.A. § 5110(a).  The exception is if it is factually 
ascertainable that an increase in disability occurred within 
one-year prior to the claim.  38 U.S.C.A. 5110(b)(2).  In 
this case, since the veteran did not appeal the May 2003 
rating decision within a timely fashion, there must be 
evidence between September 29, 2004 and September 29, 2005 to 
warrant an effective date earlier than his September 29, 2005 
claim.  

Upon review of the record, there is no medical evidence dated 
12 months prior to the veteran's claim that would support a 
disability evaluation in excess of 10 percent for the 
veteran's left knee.  Outpatient treatment records do 
indicate that the veteran was seen on multiple occasions for 
left knee pain during the 12 months prior to September 29, 
2005.  It was also indicated that knee replacement surgery 
would likely be necessary in the future.  However, the 
evidence does not indicate that the veteran had left knee 
replacement surgery.  An outpatient treatment note dated 
August 2005 indicates that the veteran was seen for bilateral 
knee pain, with worse pain noted in the veteran's left knee.  
The veteran's range of motion was measured as flexion to 120 
degrees and extension to 0 degrees.  The examiner noted that 
there was no instability of the left knee, but the veteran 
did report that his left knee occasionally gave out on him.  

The veteran is rated under Diagnostic Code 5260.  According 
to that code, a disability evaluation of 10 percent is 
warranted when flexion of the knee is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260.  A 30 percent 
disability evaluation is not warranted unless flexion of the 
knee is limited to 15 degrees.  According to the evidence of 
record during the 12 month period prior to the veteran filing 
his claim, flexion was to 120 degrees, and a 30 percent 
disability evaluation was not warranted.  

After filing his claim for an increased disability evaluation 
on September 29, 2005, the veteran was afforded VA 
examination in May 2006.  According to this examination, 
flexion was limited to 30 degrees, with additional limitation 
due to pain.  This evidence, however, was obtained after the 
veteran's claim was received by VA on September 29, 2005.  As 
such, the effective date can be no earlier than September 29, 
2005.  38 U.S.C.A. § 5110(a). 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an effective date prior to September 29, 2005 for his left 
knee injury must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  

Entitlement to an effective date prior to September 29, 2005 
for a 30 percent disability evaluation for the veteran's 
service-connected left knee injury is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


